                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RODNEY FORD,                                    §
                                                §
              Plaintiff,                        §
                                                §
V.                                              §           No. 3:18-CV-3095-B
                                                §
OTIS NORMAN FREEMEN,                            §
                                                §
              Defendant.                        §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case and of

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

January 16, 2020, the Court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions, and

Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted and Plaintiff Rodney Freeman’s Motion for

Summary Judgment Against Defendant Otis Norman Freeman [Dkt. No. 65] is GRANTED in part.

The Court GRANTS Plaintiffs motion for summary judgment on the breach of contract and money

had and received claims and imposes a constructive trust on Defendant’s house located at 1601

Wickersham, Huntsville, Texas, and any property that can be traced to the proceeds of the

Prudential insurance policy procured by David Freeman as a benefit of his employment with MBNA.

       Plaintiff may file a supplement to his motion for summary judgment and summary judgment

evidence concerning attorney’s fees by February 17, 2020
SO ORDERED this 31st day of January, 2020.




                                        _________________________________
                                        JANE J. BOYLE
                                        UNITED STATES DISTRICT JUDGE




                                             2
